Case: 1:19-cv-00180-MWM-KLL Doc #: 21 Filed: 09/03/20 Page: 1 of 1 PAGEID #: 1068




                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF OHIO
                        WESTERN DIVISION - CINCINNATI

ROBERTA L. STEWART,                     :         Case No. 1:19-cv-180
                                        :
              Plaintiff,                :         Judge Matthew W. McFarland
                                        :
 vs.                                    :
                                        :
COMMISSIONER OF SOCIAL                  :
SECURITY,                               :
                                        :
              Defendant.                :


       ORDER ADOPTING REPORT AND RECOMMENDATION (DOC. 20)


       The Court has reviewed the Report and Recommendation (Doc. 20) of United

States Magistrate Judge Karen L. Litkovitz, to whom this case is referred pursuant to 28

U.S.C. § 636(b). As no objection to the Report and Recommendation has been filed and

the time to do so has expired, the Court ADOPTS the Report and Recommendation in its

entirety.   Accordingly, the Court REVERSES and REMANDS the decision of the

Commissioner for further proceedings consistent with the Magistrate Judge’s opinion.

       IT IS SO ORDERED.


                                                  UNITED STATES DISTRICT COURT
                                                  SOUTHERN DISTRICT OF OHIO


                                            By:      /s/ Matthew W. McFarland b
                                                  JUDGE MATTHEW W. McFARLAND
